Citation Nr: 9909788	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  93-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
March 2, 1992 for the service connected left knee disability.

2.  Entitlement to a rating in excess of 20 percent prior to 
July 17, 1995 for the service connected left knee disability.

3.  Entitlement to a rating in excess of 30 percent since 
September 1, 1996 for the service connected left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability as being proximately due to or the result of the 
service connected left knee disability.

5.  Entitlement to service connection for left hip and left 
ankle disability as being proximately due to or the result of 
the service connected left knee disability.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1970 to June 
1972.  

By decision of the Board in July 1991, service connection for 
a left knee disorder was granted.  This appeal arises from an 
August 1991 rating decision of the Columbia, South Carolina 
Regional Office (RO) that assigned a 10 percent rating for 
left knee disability, effective from December 8, 1989.  By 
rating decision in April 1992, entitlement to service 
connection for a right knee disability secondary to the 
service connected left knee disability and entitlement to an 
earlier effective date for the grant of service connection 
for left knee disability were denied.  By rating decision in 
November 1992, a 20 percent rating was assigned for left knee 
disability, effective from March 2, 1992. 

In October 1995, the Board issued a decision that denied the 
claim for an effective date prior to December 8, 1989 for the 
grant of service connection for left knee disability, and 
remanded the issues of service connection for a right knee 
disability secondary to the service connected left knee 
disability and entitlement to a rating in excess of 20 
percent for left knee disability.  

The veteran underwent a left total knee arthroplasty on July 
17, 1995.  By rating decision in January 1996, a 100 percent 
rating for left knee disability was assigned under Diagnostic 
Code 5055 from July 17, 1995.  The 100 percent rating under 
Diagnostic Code 5055 remained in effect until August 31, 
1996.  Thereafter, a 30 percent rating was assigned for left 
knee disability, effective from September 1, 1996.  

The issue of entitlement to TDIU benefits was denied in a 
January 1996 rating decision.  By rating decision in 
September 1996, entitlement to service connection for left 
hip and left ankle disability secondary to the service 
connected left knee disability was denied.  

In addition to the claim of entitlement to service connection 
for right knee disability secondary to the service connected 
left knee, the veteran has perfected an appeal as to the 
issues of entitlement to a rating in excess of 10 percent 
prior to March 2, 1992 for the service connected left knee 
disability; entitlement to a rating in excess of 20 percent 
prior to July 17, 1995 for the service connected left knee 
disability; entitlement to a rating in excess of 30 percent 
since September 1, 1996 for the service connected left knee 
disability; entitlement to service connection for left hip 
and left ankle disability as being proximately due to or the 
result of the service connected left knee disability; and 
entitlement to TDIU benefits.

In regard to the claim for higher evaluations for the service 
connected left knee, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ( hereinafter, "the Court") 
has held that unlike claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
based on the facts found may be assigned following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as the August 1991 
rating action was an initial grant of service connection for 
the veteran's left knee disability, the Board will consider 
the proper evaluations to be assigned for the veteran's 
service connected left knee disability as reflected in the 
staged ratings listed above.  In this way, the Court's 
holding in Fenderson will be addressed in the adjudication of 
the veteran's appeal.

The Board notes that in April 1997 the representative 
requested consideration of the issue of whether an evaluation 
in excess of 20 percent for the left knee was warranted prior 
to July 17, 1995.  The representative has properly identified 
one of the staged ratings under appeal in this case.  On the 
other hand, the RO issued a supplemental statement of the 
case in April 1997 that mischaracterized this issue as an 
earlier effective date for the 30 percent evaluation for the 
service connected left knee prior to the July 17, 1995 left 
knee replacement surgery.  The RO's mischaracterization of 
the issue constitutes no more than harmless error and this 
issue will be handled as a staged rating as noted heretofore. 

The veteran testified before the undersigned member of the 
Board at a hearing before the Board in Washington, D.C. in 
June 1998.  A motion to advance the instant claim on the 
Board's docket was received in March 1999.  As good or 
sufficient cause was shown for said petition, the motion to 
advance the appeal on the Board's docket was granted in March 
1999.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a right knee disability secondary to 
the service connected left knee disability.  In the October 
1995 remand, it was noted that the veteran maintained that by 
trying to take the strain off of his left knee, that he 
damaged his right knee.  The RO was instructed to afford the 
veteran an orthopedic examination with an opinion as to the 
etiology of any identified right knee disability to include 
whether the right knee was aggravated as a result of the 
service connected left knee.  A December 1995 report of VA 
examination and a February 1996 addendum do not contain the 
requested opinion as to whether the service connected left 
knee aggravated the right knee.  As a consequence, the 
requested evidentiary development regarding the secondary 
service connection claim has not been accomplished.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand was necessary due to the RO's failure to 
follow the directives contained in the Board's remand 
decision.  It was further held that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Accordingly, the veteran 
should be afforded a VA examination by a specialist in 
orthopedics to include an opinion as to whether a right knee 
disability was aggravated as a result of the service 
connected left knee.

With regard to the claim of entitlement to service connection 
for left hip and left ankle disability secondary to the 
service connected left knee disability, the veteran submitted 
a June 1998 statement from J. E. Fulcher, M.D.  Dr. Fulcher 
opined that arthritis of the right knee, left hip and left 
ankle were directly resultant from his service connected 
injury.  Accordingly, the above requested VA examination by a 
specialist in orthopedics should include an opinion as to 
whether arthritis of the left hip or left ankle is 
proximately due to or the result of or was aggravated by the 
service connected left knee disability and whether the right 
knee disability was proximately due to or the result of 
service connected left knee disability.  

With regard to the evaluations to be assigned to the service 
connected left knee, VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  The Court 
has held that the duty to assist the claimant in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  All current 
treatment records relative to the left knee should be 
obtained.

The veteran testified that he suffered from ongoing left knee 
pain that was worse with use of the leg.  He also testified 
that the left lower extremity was significantly smaller and 
quite a bit weaker than the right lower extremity.  In view 
of the veteran's complaints, another orthopedic examination 
is necessary to comply with the mandates set forth in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In that case, the Court 
held that in evaluating a service connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  The orthopedic examination should provide 
clinical findings compliant with the holding in DeLuca.  
Moreover, the evidence shows that the veteran has arthritis 
of the left knee.  On remand, therefore, the RO must consider 
the principles of rating enunciated in VAOPGCPREC 23-97 (July 
1, 1997) (under certain circumstances, separate ratings may 
be assigned for separate manifestations of knee disability).

The record includes an undated letter from the Social 
Security Administration (SSA) that was received at the RO in 
March 1994.  It shows that the veteran's application for 
disability benefits had been approved.  In  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992), the Court mandated that 
the VA must obtain a SSA decision granting disability 
benefits and the medical records upon which such a decision 
was based.  Therefore, the RO must obtain all SSA records 
prior to the adjudication of the issues currently on appeal.

In addition, the Court held in Holland v. Brown, 6 Vet. App. 
443 (1994) that a claim for a total disability rating based 
on individual unemployability due to a service-connected 
disability is "inextricably intertwined" with a rating 
increase claim on the same condition.  Thus, the veteran's 
TDIU claim must be deferred pending the outcome of his other 
claims.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue.  After securing 
any necessary releases, the RO should 
obtain all records that are not already 
of record and permanently associate them 
with the claims file.  

2.  The RO should contact the SSA to 
obtain records pertinent to the veteran's 
receipt of SSA disability benefits, to 
include copies of the decision and the 
medical evidence upon which the decision 
was based.  Once obtained, the records 
should be associated with the claims 
folder.

3.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature and etiology of all 
right knee, left hip, and left ankle 
disabilities and to determine the current 
nature and extent of his left knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination.  All disability should 
be evaluated in relation to its history 
with emphasis on the limitation of 
activity and functional loss due to pain 
imposed by the disability at issue in 
light of the whole recorded history.  All 
indicated tests must be performed to 
include complete range of motion testing 
for the left knee.  

a)  Regarding the evaluation of the 
service connected left knee disability, 
the orthopedist should indicate whether 
there are chronic residuals of the 
veteran's left knee replacement 
consisting of severe painful motion or 
weakness in the affected extremity.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left knee due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  The 
examiner should also indicate whether 
there is evidence that the surgical scar 
of the left knee is poorly nourished with 
repeated ulceration, tender and painful 
on objective demonstration, or limits the 
function of the knee.  The effect of the 
service connected left knee disability on 
the veteran's ability to work should be 
discussed.

b)  Regarding the claims of entitlement 
to service connection for right knee, 
left hip and left ankle disability 
secondary to the service connected left 
knee, the orthopedist must render a 
diagnosis for all current right knee, 
left hip and left ankle disability to 
include radiographic findings as to 
whether there is arthritis of the right 
knee, left hip and left ankle.  Based on 
a review of the medical evidence and the 
current examination, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that any 
disability to include arthritis of the 
right knee, left hip or left ankle is 
proximately due to or the result of or 
was aggravated by the veteran's service-
connected left knee disorder.  In 
considering whether aggravation occurred, 
it should be noted that temporary 
exacerbations of the disability do not 
constitute aggravation.  If the examiner 
finds that the service-connected left 
knee disability aggravated an existing 
right knee, left hip or left ankle 
disability, then the examiner should 
express an opinion as to what level of 
disability is attributable to such 
aggravation.  In answering these 
questions, the standard of proof which is 
underlined must be utilized.  If the 
examiner's opinion is different from Dr. 
Fulcher's June 1998 opinion, then the 
examiner should provide the reasoning for 
the different opinion and, in any event, 
all factors upon which all medical 
opinions are based must be set forth for 
the record. 

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include 
consideration of VAOPGCPREC 23-97 and the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination (the RO 
should also include in the claims folder 
a copy of the letter(s) scheduling the 
veteran for an examination and notifying 
him of the consequences for failure to 
appear for an examination).  They should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




